*494
Judgment reversed.

Bradwell testified: When we got to the alley we saw a car coming, and we stopped. White waved the car down with something he had in his hand. The motorman turned off’ the current and put on brakes, and the car came nearly to a standstill; ■ as it got to the alley it was going about as fast as a business man would walk. A child could have got on it without harm. It was coming down grade, and when it got a hundred yards from us, was running from sixteen to eighteen miles an hour. We attempted to get on the car. I stepped on the board by the side of the car, a plank or foot-board by the side of the car to step up on. Simultaneously with stepping on the foot-board I caught at the handhold on the car, but was thrown down before getting hold of it. The car made a violent jerk and started off with a whiz, and that prevented me from getting hold of the hand-hold and threw me to the ground. White was hurt; I was not.
Smith, G-lenn & Smith and J. T. Pendleton, for plaintiff. N. J. & T. A. Hammond and E. M. & G. E. Mitchell, for defendant.